DETAILED ACTION
This Office action is in response to the application filed on 11 August 2021.
Claims 1-20 are presented for examination.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [18] describes the bold underlined elements of “SSRC filed”.  
Appropriate correction is required.
Claim Objections
Claims 5, 15 are objected to because of the following informalities:
Claims 5, 15 claims the bold underlined elements of “…in a synchronization source (SSRC) filed”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Examiner’s notes: because of A or B, Examiner can select either A or B.
Claims 1, 11, 8, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TS 23.397 V17.3.2 (2020-07) release 17 hereafter as 3GPP-RL7.
As to claim 1, 3GPP-RL17 discloses substantially the invention as claimed, a method for handling a mission critical service (MCS) in a wireless communication network performed by a mission critical push to talk (MCPTT) server (Figure. 10.9.1.3.4.1-1, the floor control server), the method comprising:
receiving, from a first MCPTT client (a floor participant A), a floor queued cancel request message (a floor request cancel message) to cancel at least one queued floor request, wherein the at least one queued floor request is associated with at least one second MCPTT client (wherein if the floor participant A wants to remove floor requests of the other participants, target participant’ MCPTT ID should be included in these message (3GPP-RL17, Figure 10.9.1.3.4, 1-1, section 10.9.1.3.4.1);
determining whether the at least one queued floor request associated with the at least one second MCPTT client is cancelled based on the received floor queued cancel request message (3GPP-RL17, Figure 10.9.1.3.4, 1-1, section 10.9.1.3.4.1, checking whether the requesting floor participant has authorization has authorization to cancel the floor request and removing the floor request from the floor request queue if authorized); and performing one of:
sending a first notification (step 4, a floor request cancel notify message) to the at least one second MCPTT client (a floor participant C) that the at least one queued floor request is cancelled, or sending the first notification and a second notification to the at least one second MCPTT client that the at least one queued floor request is not cancelled (3GPP-RL17, Figure 10.9.1.3.4, 1-1, section 10.9.1.3.4.1).
Claim 11 correspond to the server claim of the method claim 1; therefore, they are rejected under the same rationale as in claim 1 as shown above.
As to claim 8, 3GPP-RL17 discloses, a method for handling a mission critical service (MCS) in a wireless communication network performed by a first mission critical push to talk (MCPTT) client (Figure 10.9.1.3.4.1-1, a floor participant A), the method comprising:
sending, to an MCPTT server (Figure 10.9.1.3.4.1-1, a Floor control server), a floor queued cancel request message (a floor request cancel, e.g., initiating MCPTT ID, message) to cancel at least one queued floor request associated with at least one second MCPTT client (Figure 10.9.1.3.4.1-1, section 10.9.1.3.4.1, a floor request cancel, e.g., initiating MCPTT ID, message sent to a floor control server, where if the floor participant A wants to remove floor request of other participants, target participants’ MCPTT ID should be included in this message); and 
receiving, from the MCPTT server, a response message corresponding to the floor queued cancel request message based on the floor queued cancel request message (Figure 10.9.1.3.4.1-1, section 10.9.1.3.4.1, receiving by the floor participant A, a floor request cancel response from the floor control server when the floor cancellation is completed).
Claim 18 correspond to the client claim of the method claim 8; therefore, they are rejected under the same rationale as in claim 8 as shown above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 5-7, 12, 14, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP-RL17 as applied to claims 1, 11, above, further in view of 3GPP TS 24.380 V16.5.0 (2020-06) release 16 hereafter as 3GPP-RL6.
As to claim 2, 3GPP-RL17 discloses, sending, to the first MCPTT client, a response message corresponding to the floor queued cancel request message based on at least one of the first notification or the second notification, wherein the response message comprises at least one of floor control queue cancel information, information for the at least one second MCPTT client, or a state of the response message (3GPP-RL17, Figure 10.9.1.3.4, 1-1, section 10.9.1.3.4.1, “the floor control server provides a floor request cancel response to the floor participant A when the floor cancellation is completed. Optionally, the new queue position information may be notified to the floor participants whose floor requests are in the floor request queue”),
However, 3GPP-RL17 does not explicitly disclose “wherein the state of the response message comprises at least one of a floor taken state, a pending floor revoke state, a not-permitted and floor taken state, a not-permitted and floor idle state, or a permitted state, and wherein at least one of the first notification or the second notification comprises at least one bit indicator, the at least one bit indicator representing a message type field set value, a source field set value, an operation of a timer, information of the first MCPTT client, or a state of the at least one second MCPTT client”.
3GPP-RL16 discloses in section 6.2.4.4.11 that, (“Upon receiving a Floor Taken message, the floor participant:1/ if the first bit in the subtype of the Floor Taken message is set to “1” (Acknowledgement is required) as described in subclause 8.2.2, shall send a Floor Ack message. The Floor Ack message: a) shall include the Message Type field set to “2” (Floor Taken); and b) shall include the Source field set to “0” (the floor participant is the source); 2/ may provide floor taken notification to the user; ….5/ should start the optional timer T103 (End of RTP media) for each new talker as received in Floor Taken message; ….and b) the Floor Taken message is received as a result of the floor being taken by another floor participant; then remain in the ‘U: pending request state’; otherwise, enter the ‘U: has no permission’ state”).
It would have been obvious to one of ordinary skill in the wireless communication technology art before the effective filing date of the claimed invention to have modified 3GPP-RL16’s teachings of the exchanging of technical communication features with the teachings of 3GPP-RL17, for the purpose of providing the variations of communications states (3GPP-RL16, sections 6.2.4.4.11 and 6.3.4.3.2).
As to claim 4, 3GPP-RL17 does not explicitly disclose, “wherein sending, to the first MCPTT client, the response message to the floor queued cancel request message comprises:  determining whether an active floor request queue is empty; and performing at least one of: sending the response message comprising at least one of a response state field and a value indicating that the active floor request queue is empty in response to determining that the active floor request queue is empty, setting a bit indicator in the response message to the floor queued cancel request message in response to determining that the active floor request queue is empty, the bit indicator corresponding to an acknowledgment message, sending the response message comprising at least one of a response state field and a value indicating that removal of a queued floor request is success in response to determining that the active floor request queue is not empty, and sending the response message comprising a track information field, when the received floor queued cancel request message includes the track information field”.
3GPP-RL16 discloses in section 6.3.4.3.2 that, (“if the active floor request queue is empty the floor control server: a. shall send Floor Idle message to all floor participants”, and “if the active floor request queue is not empty the floor control server: a) shall select a queued floor request from the top of the active floor request queue; b) shall remove that queued floor request from the active floor request queue; c) if the queued floor request includes a Track Info field, shall store the Track Info field and associate it with the floor control server state transition diagram for ‘general floor control operation’ ”).
It would have been obvious to one of ordinary skill in the wireless communication technology art before the effective filing date of the claimed invention to have modified 3GPP-RL16’s teachings of the exchanging of technical communication features with the teachings of 3GPP-RL17, for the purpose of providing the variations of communications states (3GPP-RL16, sections 6.2.4.4.11 and 6.3.4.3.2).
As to claims 5, 6, 7,  3GPP-RL17 does not explicitly disclose, wherein the floor queued cancel request message comprises at least one of an identity field of the first MCPTT client, a floor queued cancel message type field, or a floor queue cancel response state field in a synchronization source (SSRC) field () (claim 5); wherein the floor queued cancel request message is used in an on-network mode, and wherein the floor queued cancel request message is used over a unicast bearer in the on-network mode (claim 6); wherein an identity field of the first MCPTT client is added when the floor queued cancel request message is originated by the first MCPTT client, wherein the identity field of the first MCPTT client is not added when the floor queued cancel request message is originated by the MCPTT server (claim 7).
3GPP-RL16 discloses in section 8.2.7 that, (“The Floor Release message can also be sent if the floor participant has a request in the floor request queue. In this case, the Floor Release message is sent to cancel the floor request in the queue. The Floor Release message is used in the off-network mode and in the on-network mode. In the on-network mode, the Floor Release message is only used on the unicast bearer”, “The SSRC field carries the SSRC of the floor participant with permission to send media”, and “The User ID field is used in off-network only. The User ID field carries the MCPTT ID of the floor participant sending participant sending the Floor Release message”).
It would have been obvious to one of ordinary skill in the wireless communication technology art before the effective filing date of the claimed invention to have modified 3GPP-RL16’s teachings of the exchanging of technical communication features with the teachings of 3GPP-RL17, for the purpose of providing the variations of communications states (3GPP-RL16, sections 6.2.4.4.11 and 6.3.4.3.2).
Claims 12, 14, 15 -17 correspond to the server claims of the method claims 2, 4, 5-7; therefore, they are rejected under the same rationale as in claims 5-7 as shown above.
Allowable Subject Matter
The following Claims 3, 13; 9, 10; 19, 20 are objected to as being dependent upon the rejected independent base claims 1, 11; 8; 18, respectively but would be allowable if incorporated into said independent base claims.
The prior art cited in this Office action are: 3GPP TS 23.397 V17.3.2 (2020-07) release 17 hereafter as 3GPP-RL7; 3GPP TS 24.380 V16.5.0 (2020-06) release 16 hereafter as 3GPP-RL6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAI V NGUYEN/Primary Examiner, Art Unit 2649